Citation Nr: 1713938	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  13-35 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, and mood disorder, claimed as due to military sexual trauma (MST).

2.  Entitlement to service connection for a heart disability as secondary to a psychiatric disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1958 to February 1961.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2008 and November 2011 rating decisions of the Jackson, Mississippi Department of Veteran Affairs (VA) Regional Office (RO).  In March 2017, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

Throughout the pendency of this appeal, the Veteran has alleged military sexual trauma resulting in a variety of psychiatric symptoms.  Moreover, a review of the Veteran's treatment records shows several documented psychiatric diagnoses.  Therefore, the Board has recharacterized the claim as indicated above to afford the Veteran the broadest scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

Although the Agency of Original Jurisdiction (AOJ) had adjudicated this issue as a claim to reopen, the Board's review of the record finds that, following the original February 2008 rating decision denying service connection for PTSD, VA received an annotated copy of that decision in August 2008.  The annotations, along with several handwritten correspondences received that year, quite clearly indicate disagreement with the February 2008 decision.  Therefore, the Board finds that the August 2008 correspondence constitutes a timely notice of disagreement, and therefore finds that particular appeal is from the original denial in February 2008.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

At the outset, the Board first notes that, at the March 2017 hearing, the Veteran testified that there were pertinent, outstanding private medical records from a Dr. Strong and a Dr. Van Whye.  As these records may contain information that is pertinent to the Veteran's appeal, efforts must be made to secure them. 

The Veteran alleges that he has a psychiatric disability due to military sexual trauma he sustained in service.  Specifically, he alleges that a reenlistment officer made an unwanted sexual advance and sexually assaulted him towards the end of his period of active duty.  The Board notes that the Veteran has been fastidious in the pursuit of his claim, and in the several letters and correspondences he has submitted regarding this matter, as well as in VA treatment records, the accounts of this event have been remarkably consistent.  Moreover, they are corroborated by lay statements of friends over the years.  Consequently, the Board finds the Veteran's reports are credible, and concedes that the alleged incident did, in fact, occur as the Veteran has reported.  Moreover, VA treatment records document several psychiatric diagnoses, including depression, anxiety, mood disorder, and PTSD.  However, no VA examination has been scheduled to discern the precise nature and likely cause of the Veteran's alleged psychiatric disability.  Therefore, the Board must remand this matter for an examination.

Similarly, the Veteran also alleges that he has a heart disability that is related to stress or anger as a result of his psychiatric disability.  Thus, the two matters are inextricably intertwined, and adjudication of the former must be deferred at this time.  Notably, as the Veteran's treatment records clearly document several cardiac diagnoses (including coronary artery disease, ischemic cardiomyopathy, arrhythmias, and hypertension), if a psychiatric disability is deemed related to the alleged MST stressor in service, a VA examination would also be needed to clarify the nature and likely cause of the Veteran's alleged heart disability. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to provide the identifying information and authorizations needed to secure copies of all updated records of treatment the Veteran has received for a psychiatric or heart disability, to specifically include all such records from a Dr. Strong and a Dr. Van Whye (who practices at the Germantown, Tennessee Methodist Hospital).  

2. The, the AOJ should arrange for the Veteran to be examined by a licensed psychiatrist or psychologist to determine the nature and likely cause of his psychiatric disability.  Based on examination of the Veteran, review of the record, and any tests or studies deemed necessary, the examiner should provide responses to the following:

a. Does the Veteran meet the diagnostic criteria for PTSD?  If not, the examiner must explain which criteria are not met, and why.

b. Please also identify, by diagnosis, each psychiatric disability entity other than PTSD found.  The examiner must reconcile all diagnostic findings with any conflicting evidence in the record.  If there are documented diagnoses that are no longer applicable, the examiner must explain why that is so.

c. For each psychiatric disability entity diagnosed (including PTSD), the examiner should opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's reports of military sexual trauma in service.  

For purposes of this examination, the examiner should assume that the Veteran's reports are credible.
 
A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. If and only if the Veteran is found to have a psychiatric disability that is related to service, the AOJ should also arrange for the Veteran to be examined by a cardiologist to determine the nature and likely cause of his alleged heart disability.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide responses to the following:

a. Please identify, by diagnosis, each cardiac disability entity found. 

b. For each cardiac disability diagnosed, please also opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is caused by or proximately due to the Veteran's service-connected psychiatric disability.

c. For each cardiac disability diagnosed, please also opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is aggravated by the Veteran's service-connected psychiatric disability.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 



	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




